                                                    Case 2:20-cv-00607-RFB-BNW Document 18
                                                                                        14 Filed 04/30/20
                                                                                                 04/29/20 Page 1 of 3



                                                1   ERIC W. SWANIS, ESQ.
                                                    Nevada Bar No. 6840
                                                2
                                                    GREENBERG TRAURIG, LLP
                                                3   10845 Griffith Peak Drive, Suite 600
                                                    Las Vegas, Nevada 89135
                                                4   Telephone: (702) 792-3773
                                                5   Facsimile: (702) 792-9002
                                                    Email: swanise@gtlaw.com
                                                6   Counsel for Defendants
                                                7

                                                8                       IN THE UNITED STATES DISTRICT COURT
                                                9                             FOR THE DISTRICT OF NEVADA
                                               10   PENNY GRABOYES,                                   CASE NO. 2:20-cv-00607-JAD-BNW
                                               11
                                                                                Plaintiff,
                                               12                                                     STIPULATION TO SUBSTITUTE
                                                             v.                                       ATTORNEYS
GREENBERG TRAURIG, LLP




                                               13
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14   C. R. BARD, INC. and BARD PERIPHERAL
                           Suite 600




                                                    VASCULAR, INC,
                                               15
                                                                                 Defendants.
                                               16

                                               17

                                               18           Defendants C. R. BARD, INC. and BARD PERIPHERAL VASCULAR, INC. hereby
                                               19   substitute Greenberg Traurig, LLP as counsel of record in this action in place and stead of
                                               20   Nelson Mullins.
                                               21           Copies of all future pleadings, orders, notices, records, correspondence should be
                                               22   served upon Eric W. Swanis, Esq. of the law firm of Greenberg Traurig LLP, 10845 Griffith
                                               23   Peak Drive, Suite 600, Las Vegas, Nevada 89135, (702) 792-3773.
                                               24   ///
                                               25   ///
                                               26   ///
                                               27   ///
                                               28   ///
                                                                                                 1
                                                    ACTIVE 49911169v1
                                                    Case 2:20-cv-00607-RFB-BNW Document 18
                                                                                        14 Filed 04/30/20
                                                                                                 04/29/20 Page 2 of 3



                                                1           The following hereby consent to the above and foregoing substitution of counsel.
                                                2           DATED this 29th day of April 2020.
                                                3      C. R. BARD, INC.                                     BARD PERIPHERAL VASCULAR, INC.
                                                       Defendant                                            Defendant
                                                4

                                                5      By: /s/ Greg A. Dadika                               By: /s/ Greg A. Dadika
                                                6          Its: Associate General Counsel, Litigation          Its: Associate General Counsel, Litigation

                                                7           The following hereby consent to the above and foregoing substitution of counsel.
                                                8           DATED this 29th day of April 2020.
                                                9                                                             NELSON MULLINS
                                               10                                                       By: /s/ Richard B. North, Jr.
                                               11                                                           RICHARD B. NORTH, JR. ESQ.
                                                                                                            Atlantic Station
                                               12                                                           201 17th Street NW, Suite 1700
                                                                                                            Atlanta, Georgia 30363
GREENBERG TRAURIG, LLP




                                               13
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                                                                                            Telephone: (404) 322-6155
                                               14
                           Suite 600




                                                            I am duly admitted to practice in this District. Above substitution accepted.
                                               15
                                                            DATED this 29th day of April 2020.
                                               16                                                              GREENBERG TRAURIG, LLP
                                               17
                                                                                                        By: /s/ Eric W. Swanis
                                               18                                                           ERIC W. SWANIS, ESQ.
                                                                                                            Nevada Bar No. 6840
                                               19
                                                                                                            10845 Griffith Peak Drive, Suite 600
                                               20                                                           Las Vegas, Nevada 89135
                                               21           Please check one: ■ Retained, or □ Appointed by the Court.
                                               22          IT IS SO ORDERED                                  APPROVED:
                                               23
                                                           DATED: April 30, 2020
                                                          DATED:
                                               24
                                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                               25

                                               26
                                                           __________________________________________________
                                               27          BRENDA WEKSLER
                                               28          UNITED STATES MAGISTRATE JUDGE
                                                                                                        2
                                                    ACTIVE 49911169v1
                                                    Case 2:20-cv-00607-RFB-BNW Document 18
                                                                                        14 Filed 04/30/20
                                                                                                 04/29/20 Page 3 of 3



                                                1                                 CERTIFICATE OF SERVICE
                                                2           I hereby certify that on April 29, 2020, I caused the foregoing document to be
                                                3   electronically filed with the Clerk of the Court using the CM/ECF system, which will send
                                                4   notification of such filing to the CM/ECF participants registered to receive such service.
                                                5           I hereby certify that I caused to have mailed via United States Postal Service the
                                                6   document to the following non-ECF participants:
                                                7           David W. Bauman, Esq.
                                                            Dalimonte Rueb Stoller LLP
                                                8
                                                            85 Devonshire Street, Suite 1000
                                                9           Boston, MA 02109
                                                            Telephone: (833) 443- 7529
                                               10           Email: david.bauman@drlawllp.com
                                               11           Attorneys for Plaintiff

                                               12
                                                                                                              /s/ Evelyn Escobar-Gaddi
GREENBERG TRAURIG, LLP




                                               13                                                       An employee of GREENBERG TRAURIG, LLP
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14
                           Suite 600




                                               15

                                               16

                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28
                                                                                                  3
                                                    ACTIVE 49911169v1
